Name: Council Directive 84/424/EEC of 3 September 1984 amending Directive 70/157/EEC on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles
 Type: Directive
 Subject Matter: organisation of transport;  deterioration of the environment
 Date Published: 1984-09-06

 Avis juridique important|31984L0424Council Directive 84/424/EEC of 3 September 1984 amending Directive 70/157/EEC on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles Official Journal L 238 , 06/09/1984 P. 0031 - 0033 Finnish special edition: Chapter 13 Volume 13 P. 0204 Spanish special edition: Chapter 13 Volume 16 P. 0042 Swedish special edition: Chapter 13 Volume 13 P. 0204 Portuguese special edition Chapter 13 Volume 16 P. 0042 *****COUNCIL DIRECTIVE of 3 September 1984 amending Directive 70/157/EEC on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (84/424/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 70/157/EEC (4), as last amended by Directive 81/334/EEC (5), lays down in its Annex the maximum sound levels for motor vehicles intended for use on the road, with or without bodywork, and having at least four wheels and a maximum design speed exceeding 25 kilometres per hour, with the exception of vehicles which run on rails, agricultural or forestry tractors and machinery and public works vehicles; Whereas the protection of the public in urban areas against noise nuisance requires suitable measures to reduce the noise level of motor vehicles; whereas such a reduction has been made possible by technical progress in motor vehicle construction; Whereas Annex I to Directive 70/157/EEC should accordingly be amended by reducing the permissible sound level values expressed in dB (A) for every category of vehicle referred to therein; Whereas such a reduction represents a major step forward in the improvement of the environment; whereas the provisions in question should nevertheless be reviewed at a later date in the light of the results of the Commission's work in the context of an overall approach, taking account simultaneously of all the main aspects of Community rules in the motor-vehicle sector, in particular those relating to safety, environmental protection and energy conservation, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex I to Directive 70/157/EEC, point 5.2.2.1 is reworded as follows: 1.2,3 // '5.2.2.1. // Limit values // // The sound level measured in accordance with items 5.2.2.2 to 5.2.2.5 of this Annex shall not exceed the following limits: 1.2.3 // // // // // Vehicle categories // Values expressed in dB (A) // // // // 5.2.2.1.1. // Vehicles intended for the carriage of passengers and equipped with not more than nine seats, including the driver's seat // 77 // 5.2.2.1.2. // Vehicles intended for the carriage of passengers and equipped with more than nine seats, including the driver's seat, and having a maximum permissible mass of more than 3,5 tonnes and: // // 5.2.2.1.2.1. // - with an engine power of less than 150 kW // 80 // 5.2.2.1.2.2. // - with an engine power of not less than 150 kW // 83 // 5.2.2.1.3. // Vehicles intended for the carriage of passengers and equipped with more than nine seats, including the driver's seat; vehicles intended for the carriage of goods: // // 5.2.2.1.3.1. // - with a maximum permissible mass not exceeding 2 tonnes // 78 // 5.2.2.1.3.2. // - with a maximum permissible mass exceeding 2 tonnes but not exceeding 3,5 tonnes // 79 // 5.2.2.1.4. // Vehicles intended for the carriage of goods and having a maximum permissible mass exceeding 3,5 tonnes // // 5.2.2.1.4.1. // - with an engine power of less than 75 kW // 81 // 5.2.2.1.4.2. // - with an engine power of not less than 75 kW but less than 150 kW // 83 // 5.2.2.1.4.3. // - with an engine power of not less than 150 kW // 84 // // // 1.2,3 // // However, // // - for vehicles of categories 5.2.2.1.1 and 5.2.2.1.3, the limit values shall be increased by 1 dB (A) if they are equipped with a direct injection diesel engine, // // - for vehicles with a maximum permissible mass of over two tonnes designed for off-road use, the limit values are increased by 1 dB (A) if their engine power is less than 150 kW and 2 dB (A) if their engine power is equal to or greater than 150 kW.' Article 2 1. With effect from 1 January 1985, Member States may not, on grounds relating to the permissible sound level and the exhaust system: - refuse, in respect of a type of motor vehicle, to grant EEC type-approval, to issue the document referred to in the third indent of Article 10 (1) of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Directive 80/1267/EEC (2), or to grant national type-approval, or - prohibit the entry into service of vehicles, if the sound level and the exhaust system of this type of vehicle or of these vehicles comply with the provisions of Directive 70/157/EEC as amended by this Directive. 2. With effect from 1 October 1988, Member States: - may no longer issue the document referred to in the third indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of motor vehicle of which the sound level and the exhaust system do not comply with the requirements of Directive 70/157/EEC as amended by this Directive, - may refuse to grant national type-approval in respect of a type of motor vehicle of which the sound level and the exhaust system do not comply with the requirements of Directive 70/157/EEC as amended by this Directive. However, for vehicles in category 5.2.2.1.3 as defined in Article 1 which are equipped with diesel engines and for vehicles in category 5.2.2.1.4, '1 October 1988' is replaced by '1 October 1989'. 3. With effect from 1 October 1989, Member States may prohibit the entry into service of vehicles of which the sound level and exhaust system do not comply with the requirements of Directive 70/157/EEC, as amended by this Directive. However, for vehicles in category 5.2.2.1.3 as defined in Article 1 which are equipped with diesel engines and for vehicles in category 5.2.2.1.4, '1 October 1989' is replaced by '1 October 1990'. Article 3 The Council shall, not later than 31 December 1990, decide on a further review of the provisions of Directive 70/157/EEC on the basis of a Commission report concerning possible new measures relating to rules in the motor vehicle sector, which is to be established with due regard to safety, environmental protection and energy conservation factors. Article 4 Member States shall bring into force the provisions necessary to comply with this Directive before 1 January 1985. They shall forthwith inform the Commission thereof. Article 5 This Directive is addressed to the Member States. Done at Brussels, 3 September 1984. For the Council The President P. BARRY (1) OJ No C 200, 27. 7. 1983, p. 5. (2) OJ No C 172, 2. 7. 1984, p. 157. (3) OJ No C 358, 31. 12. 1983, p. 4. (4) OJ No L 42, 23. 2. 1970, p. 16. (5) OJ No L 131, 18. 5. 1981, p. 6. (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 375, 31. 12. 1980, p. 34.